MEMORANDUM OPINION
PER CURIAM.
We decided this appeal in an opinion issued on May 2, 2001. See Service Fin. v. Adriatic Ins. Co., 46 S.W.3d 436 (Tex.App.—Waco 2001, no pet. h.). The parties have since filed a joint motion to dismiss this appeal. In relevant portion, Rule 42.1(a) of the Texas Rules of Appellate Procedure provides:
(a) The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the appealed judgment or order; but no other party may be prevented from seeking any relief to which it would otherwise be entitled.
Tex.R.App. P. 42.1(a)(2).
The parties state that they have settled their controversy and ask this Court to dismiss this appeal. However, they do not request that we withdraw our May 2 opinion. Rule of Appellate Procedure 42.1(c) requires this Court to determine whether we will withdraw the opinion. See id. 42.1(c).
As we have stated on a prior occasion in a similar situation, “[bjecause our opinion in this case addresses matters of public importance, our duty as a public tribunal constrains us to publish our decision.” Polley v. Odom, 963 S.W.2d 917, 918 (Tex.App.—Waco 1998, order, no pet.). Accordingly, we vacate our prior judgment dated May 2, 2001 and substitute in its place a judgment of even date herewith dismissing this appeal. We will not withdraw our prior opinion. See id. Costs are taxed against the party incurring same.